       Case 5:19-cv-04022-HLT-KGG Document 33 Filed 12/09/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

STEVEN DEHART,

               Plaintiff and Counter Defendant,

        vs.                                                     Case No. 5:19-cv-04022-HLT-KGG

COUNTY BOARD OF COMMISSIONERS
OF RILEY COUNTY,

              Defendant and Counter Claimant.


                               Notice to Take Continued Deposition

TO:     The parties above named and their respective attorneys of record:

        You, and each of you, will take notice that defendant will take the continued deposition of

Steven DeHart, commencing at 9:00 a.m., on the 11th day of December, 2019. Said deposition

will be taken by stenographic means at the law offices of Fisher, Patterson, Sayler & Smith, LLP,

3550 SW 5th Street, Topeka, Kansas 66603, and will continue from day to day until said deposition

is complete.

                                                  FISHER, PATTERSON, SAYLER & SMITH, LLP
                                                  3550 S.W. 5th Street
                                                  Topeka, Kansas 66606
                                                  Tel: (785) 232-7761 | Fax: (785) 232-6604
                                                  dcooper@fisherpatterson.com

                                                  s/David R. Cooper
                                                  David R. Cooper                          #16690
                                                  Attorney for Defendant




{T0464676}                                         -1-
       Case 5:19-cv-04022-HLT-KGG Document 33 Filed 12/09/19 Page 2 of 2




                                      Certificate of Service

         I hereby certify that I electronically filed the foregoing on the 9th day of December, 2019,
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to:

        Stephen D. Lanterman, #18844
        Ryan M. Brungardt, #27600
        Sloan, Eisenbarth, Glassman, McEntire & Jarboe, LLC
        534 South Kansas Avenue, Suite 1000
        Topeka, Kansas 66603-3432
        Off: (785) 357-6311 | Fax: (785) 357-0152
        slanterm@sloanlawfirm.com | rbrungardt@sloanlawfirm.com

                                                      /s/David R. Cooper




{T0464676}                                      -2-
